248 S.W.3d 67 (2008)
Sheila BONE, Respondent,
v.
Roger BONE, Appellant.
No. ED 89241.
Missouri Court of Appeals, Eastern District, Division One.
January 22, 2008.
Motion for Rehearing and/or Transfer Denied March 10, 2008.
Application for Transfer Denied April 15, 2008.
Alan G. Kimbrell, Ballwin, MO, for appellant.
Richard B. Dempsey, Washington, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2008.

MEMORANDUM OPINION
PER CURIAM.
Roger Bone appeals from the judgment dissolving his marriage to Sheila Bone. Roger Bone contends the trial court erred (1) in its division of marital property, and (2) in imputing income to him in calculating child support.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The division of property was fair and equitable under the circumstances of the case. Hart v. Hart, 210 S.W.3d 480, 485 (Mo.App. W.D.2007). Further, the trial court's child support is support by substantial evidence and the trial court did not abuse its discretion. *68 Franklin v. Franklin, 213 S.W.3d 218, 223 (Mo.App. E.D.2007). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).